Hon. Richard W. Youngman Town Attorney, Lyons
This is in response to your request for our opinion concerning section 375, subd 41, par 5 of the Vehicle and Traffic Law.
The Town of Lyons has established and operates an ambulance service. The town employs three (3) full-time ambulance attendants and six (6) part-time ambulance attendants. A certain number of employees are on duty at any given time; however, other off-duty employees are on emergency standby and may have to respond to any emergency call which might necessitate additional personnel. Due to the fact that these employees are off duty, they would respond to such emergencies in their private vehicles from their homes.
You ask whether off-duty employees of the ambulance service in the Town of Lyons may, when they are responding to an emergency in their privately owned vehicles, display on such vehicles the flashing green light authorized by Vehicle and Traffic Law, § 375, subd 41, par 5.
The cited section provides that a single green light may be affixed to any motor vehicle owned by a member of a volunteer ambulance service, provided the member has been so authorized by the chief officer of said service. Paragraph 5 also defines the term "volunteer ambulance service;" after considering the definition, it is our opinion that the municipally operated ambulance service in the Town of Lyons is not within the intended scope of a volunteer ambulance service.
Accordingly, it is our opinion that paid off-duty employees of the ambulance service operated by the Town of Lyons may not, when they are responding to an emergency in their privately owned vehicles, display on such vehicles the flashing green light authorized by Vehicle and Traffic Law, § 375, subd 41, par 5.